
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 922
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Thune (for himself,
			 Mr. Johnson, Mr. Specter, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To extend the existing provisions regarding the
		  eligibility for essential air service subsidies through fiscal year
		  2012.
	
	
		1.Essential air
			 serviceSection 409(d) of the
			 Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is
			 amended by striking September 30, 2007 and inserting
			 September 30, 2012.
		
